Title: To George Washington from Major General Johann Kalb, 14 March 1780
From: Kalb, Johann
To: Washington, George


          
            Sir.
            Spring Field [N.J.] March 14th morning 1780.
          
          I received the honor of your Excellency’s letter of 11th inst: Mr Caldwell being at Philadelphia I confered with Colo. Jaques of the Militia of Essex County on the Subject of the Signals established for allarming the Country: I here inclose a Copy of them in all the parts of this State, I understand that those hereabout though neglected are not much impaired, I will take care to See them repaired in Essex and Middlesex Counties, by the Persons appointed thereto.
          I have not got, as yet, any particular account of the number and Size of the Vessels taken up at N. York for an intended expedition, I will inform your Excellency with all possible Speed of every occurence worth your Notice or any piece of intelligence I shall be able to get.
          The two Companies of Militia lighthorse of 15. privates each, lately employed and dismissed are willing to engage again in the Same Service, at the shortest warning if I can avoid Such an Expence to the United States I will not order them out, therefore but in case I should

find it indispensably necessary, for the Security of the passes and for information.
          I have applied to the Governor (and Expect an Answer tomorrow) for Three Boats and Watermen from Brunswick and the Vicinity to be employed as Water guards in the mouth of Rariton River, and the channel of the Sound near Amboy, as Soon as the Commissioners will break up, If he complies with my request I shall dispose of them in Such a manner as will, with those I have already established on the Sound, prevent the Enemy’s Landing any where, without discovery.
          Captain Bedkin’s lighthorse being reduced to thirteen privates, whereof Seven are dismounted, and consequently of little or no Service, as I look upon him as a good and Usefull Officer, I could wish it would please your Excellency to order him the recruiting of his Company in fixing the Number of the whole. He thinks he would find in a short time as many able Men as he would be allowed. He also, with an order from Genl Green on Mr Marsh Q.M. of Essex County at Rawway, could provide in a few days Some good horses for his dismounted men.
          I was proposed by the Commanding officers of the Connecticut Division to change their Quarters, Viz. the first Brigade from Westfield to Rawway and Spanktown, the Second from springfield to Connecticut farms and Elizabethtown but I objected to both, as for Elizabeth Town I refused absolutly as an improper place for Troops to be quartered there, and as Connecticut farm could not hold the whole Brigade it would Scatter it too much; I found also that it would not be prudent to occupy spanktn being but three miles from the Sound and rawway river navigable for Large boats up the Bridge in the middle of the Town. Their reasons are to be nearer their Posts at Newark from the Second and Woodbridge from the first, but as they do not relieve often, and a particular Detachment kept at the farm and at Rawway to relieve all the intermediate Gards and Patrolles, and expecting that in a Short time the Roads will be better, I thought proper not to make any Change—However I promised I would Submit it to your Excellency’s consideration. I have the honor to be with great Respect Your Excellency’s most obedient and very humble Servant
          
            The Baron de Kalb
          
        